Title: To George Washington from Hugh Williamson, 21 May 1789
From: Williamson, Hugh
To: Washington, George



Sir
Edenton [N.C.] 21st May 1789.

Immediately on my arrival here I attempted to learn the State of our Western Affairs & am informed by the Governor That a Treaty is to be held on or about the 24th Inst. at the War-Ford on French Broad. This Treaty is, on the Part of the United States, to be conducted by the Agent for the Southern Department and a Commissioner from each of the three southern States, Georgia, S. Carolina & N. Carolina. Mr Steel, as I had formerly the Honour to mention, is the Commissioner appointed by this State. Governor Johnston has given Orders to Jos: Martin as Brigadier for the District including French Broad to attend at the Treaty with all the Indian Prisoners lately taken

by any Parties of our Citizens; it seems there are a good many Prisoners. Genl Martin is also ordered to have a Guard in readiness if the Commissioners require one. The Mr Sevier who has for some Years occasioned so much trouble in the Western Country, as the Governor of a new State, has lately submitted to the Government of North Carolina and taken the Oaths accordingly.
I am not yet informed what are the Sentiments of my fellow Citizens in the Northern & Western Parts of this State concerning the new Government; you will learn in a few Days the Sentiments of the Governor and Council, but the People who live near the Sea Coast are far from being neutrals on this Subject, the Remarks of some of them give me painful Sensations; They declare that they must remove out of the State or perish with their Families unless we come into the Union. The Bankers in particular, a numerous hardy Race, live by the coasting Trade & raise no Provisions. The Alien Impost on their small Vessels would destroy them. Those Men who (many of them) are Pilots, never in a single Instance during the late War assisted the Enemy nor betray’d their Trust. Their Cause alone would have its Weight but the Mercantile Interest seems to be unanimous and extremely uneasy in their present humiliating Situation. I have the Honour to be with the utmost Consideration Sir Your most obedient and most humble Servant

Hu. Williamson

